ORDER
PER CURIAM.
Sherri Taylor (“Mother”) appeals from the trial court’s judgment modifying the original decree of dissolution and awarding legal and primary physical custody of the parties’ minor children to her ex-husband, Stephen Taylor (“Father”) and denying Mother visitation rights. Mother contends that the trial court erred in 1) transferring custody of the minor children to Father; and 2) denying her visitation rights with the minor children. The judgment of the trial court is affirmed. Rule 84.16(b).